NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 30 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOEL CHRISTOPHER HOLMES,                        No. 18-35197

                Plaintiff-Appellant,            D.C. No. 3:17-cv-05145-RJB

 v.
                                                MEMORANDUM*
MAGGIE MILLER-STOUT; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert J. Bryan, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Joel Christopher Holmes, a former Washington state prisoner, appeals pro se

from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

First Amendment retaliation and Religious Land Use and Institutionalized Persons

Act (“RLUIPA”) claims related to his filing of a kiosk message to prison staff. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo. Ford v. City of

Yakima, 706 F.3d 1188, 1192 (9th Cir. 2013). We affirm.

      The district court properly granted summary judgment on Holmes’s First

Amendment retaliation claims against defendants Douglas and Miller-Stout

because those claims are barred by the statute of limitations. See Wash. Rev. Code

4.16.080(2) (providing three-year statute of limitations for personal injury actions);

Canatella v. Van De Kamp, 486 F.3d 1128, 1132 (9th Cir. 2007) (forum state’s

personal injury statute of limitations and tolling laws apply to § 1983 actions).

      The district court properly granted summary judgment on the basis of

qualified immunity on Holmes’s First Amendment retaliation claim against

defendant Lawrence because Holmes failed to establish that Lawrence’s conduct

violated Holmes’s clearly established constitutional rights. See Pearson v.

Callahan, 555 U.S. 223, 231 (2009) (“The doctrine of qualified immunity protects

government officials from liability for civil damages insofar as their conduct does

not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” (citation and internal quotation marks

omitted)); see also Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011) (courts should

not define clearly established law “at a high level of generality”).

      The district court properly granted summary judgment on Holmes’s

RLUIPA claim for damages because RLUIPA does not authorize a claim for


                                           2                                    18-35197
damages against state officials sued in their official or individual capacities. See

Jones v. Williams, 791 F.3d 1023, 1031 (9th Cir. 2015) (recognizing that RLUIPA

does not authorize suits for money damages against state officials in their official

or individual capacities).

      The district court properly dismissed Holmes’s § 1983 and RLUIPA claims

for injunctive relief as moot because Holmes was released from Washington State

Department of Corrections custody in 2014 and there is no reasonable expectation

that defendants will violate his rights in the future. See id. (holding that former

inmate’s RLUIPA claims for injunctive relief were moot given inmate’s release

from prison).

      We do not consider issues not specifically and distinctly raised and argued in

the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           3                                    18-35197